Citation Nr: 1602031	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 









INTRODUCTION

The Veteran served on active duty from March 1974 to November 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Although the Veteran's April 2011 claim specifically claimed only service connection for PTSD, another psychiatric disorder (mood disorder) has been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In this case, however, the RO denied the Veteran's claim for service connection for a mood disorder in an October 2013 rating decision.  The Veteran has not filed a notice of disagreement with the October 2013 rating decision; as such, that issue is not currently before the Board for consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing at the local RO.  The Veteran was scheduled for a hearing on July 31, 2015.  The hearing notice was sent to an address in New Roads, Louisiana.  See June 2015 VA notice letter.  The Veteran did not appear for the July 2015 Travel Board hearing.

Soon after, in December 2015, the Veteran filed a statement on a VA Form 21-526EZ and listed his current address as being in New Orleans, Louisiana.  A VA email dated in December 2015 reflects that the Veteran is homeless.  Upon review of the record, it appears that the Veteran may not have received notice of his Board hearing at his current address.  As such, the Board finds that another attempt should be made to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take reasonable measures to attempt to verify the Veteran's current address.  

2.  Schedule the Veteran for a Travel Board hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




